Filed: 8/12/22 P. v. Young CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B315682

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. TA153124)
         v.

KYLAN YOUNG,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, John J. Lonergan, Jr., Judge. Affirmed.
     Shay Dinata-Hanson, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
       Kylan Young appeals from the judgment entered following
his plea of no contest to two counts of first degree robbery. No
arguable issues have been identified following review of the
record by Young’s appointed appellate counsel or our own
independent review. We affirm.
     FACTUAL AND PROCEDURAL BACKGROUND
      Young and a codefendant were charged in a felony
complaint filed November 18, 2020 with two counts of first degree
automated teller machine robbery (Pen. Code, §§ 211, 212.5,
subd. (b)) and two counts of second degree robbery (Pen. Code,
§§ 211, 212.5, subd. (c)). Each of the four robberies occurred on
October 8, 2020, and each involved a different victim at a
separate location.
      In July 2021, prior to his preliminary hearing, Young
moved for mental health diversion pursuant to Penal Code
section 1001.36. The motion was supported by a report from a
psychologist who stated Young had been diagnosed with complex
posttraumatic stress disorder and cannabis and alcohol use
disorders and opined there was a nexus between the diagnoses
and the crimes with which Young had been charged. At a
hearing on August 2, 2021 the trial court stated it needed
additional information to properly consider the request and
tentatively denied the motion.
      On September 13, 2021, the date set for the preliminary
hearing, Young pleaded no contest to two counts of first degree
robbery pursuant to a negotiated agreement. As recommended
by the People as part of the agreement, and after hearing
testimony from two of the victims of the robberies, the court
suspended imposition of sentence and ordered Young to serve




                                2
five years of formal probation conditioned on serving 364 days in
county jail, for which Young received credit for time served.
       Young filed a timely notice of appeal, checking the box next
to the statement on the printed form that his appeal was based
on the sentence or other matters occurring after the plea that do
not affect the validity of the plea. No certificate of probable cause
was issued.
                            DISCUSSION
       We appointed counsel to represent Young in this appeal.
After reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Young on June 27, 2022 that he could
personally submit any contentions or issues he wanted the court
to consider. We have received no response.
       A criminal defendant who appeals following a plea of
no contest or guilty without a certificate of probable cause can
only challenge the denial of a motion to suppress evidence or
assert grounds arising after the entry of the plea that do not
affect the plea’s validity. (Cal. Rules of Court, rule 8.304(b).) We
have examined the record and are satisfied appellate counsel for
Young has complied with counsel’s responsibilities and there are
no arguable issues. (Smith v. Robbins (2000) 528 U.S. 259, 277-
284; People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v.
Wende (1979) 25 Cal.3d 436, 441-442.)
                            DISPOSITION
       The judgment is affirmed.

                                      PERLUSS, P. J.
      We concur:

            SEGAL, J.                 FEUER, J.




                                  3